

117 S1211 IS: Cahokia Mounds Mississippian Culture National Historical Park Act
U.S. Senate
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1211IN THE SENATE OF THE UNITED STATESApril 19, 2021Mr. Durbin (for himself and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish the Cahokia Mounds Mississippian Culture National Historical Park in Collinsville, Illinois, Monroe, Madison, and St. Clair Counties, Illinois, and St. Louis City County, Missouri, and for other purposes.1.Short titleThis Act may be cited as the Cahokia Mounds Mississippian Culture National Historical Park Act.2.DefinitionsIn this Act:(1)Historical parkThe term historical park means the Cahokia Mounds Mississippian Culture National Historical Park established by section 3(a).(2)MapThe term map means the map entitled Cahokia Mounds Mississippian Culture National Historical Park, Boundary, numbered CMMC–NHP–107, and dated 05–31–2019.(3)SecretaryThe term Secretary means the Secretary of the Interior.(4)StatesThe term States means the States of Illinois and Missouri.3.Cahokia Mounds Mississippian Culture National Historical Park, Illinois and Missouri(a)Establishment(1)In generalSubject to paragraph (2), in order to preserve and interpret for the benefit of present and future generations the historical, cultural, and natural resources associated with the life of the Mississippian Culture and to preserve access for Native American spiritual practices and expressions, there is established, as a unit of the National Park System, the Cahokia Mounds Mississippian Culture National Historical Park in—(A)Collinsville, Illinois;(B)Monroe, Madison, and St. Clair Counties, Illinois; and (C)St. Louis City County, Missouri.(2)Determination by SecretaryThe historical park shall not be established until the date on which the Secretary determines that a sufficient quantity of land, or interests in land, has been acquired in accordance with subsection (c) to constitute a manageable unit.(3)NoticeNot later than 30 days after the date on which the Secretary acquires sufficient land under subsection (c) to achieve compliance with paragraph (2), the Secretary shall publish in the Federal Register a notice of the establishment of the historical park.(4)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.(b)BoundaryThe boundary of the historical park shall be the boundary as depicted on the map. (c)Land acquisition(1)In generalSubject to paragraph (2), the Secretary may acquire land and interests in land within the boundary of the historical park by—(A)donation;(B)purchase from a willing seller with donated or appropriated funds; or (C)exchange.(2)LimitationAny land owned by the States or a political subdivision of 1 of the States may be acquired only by donation. (d)Administration(1)In generalThe Secretary shall administer the historical park in accordance with—(A)this section; and (B)the laws generally applicable to units of the National Park System, including—(i)sections 100101(a), 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and(ii)chapters 1003 and 3201 of title 54, United States Code.(2)Cooperative agreements(A)In generalThe Secretary may enter into cooperative agreements with the States and political subdivisions of the States, institutions of higher education, nonprofit organizations, Indian Tribes, and individuals—(i)to identify, interpret, and restore nationally significant historical or cultural and natural resources relating to the life of the Mississippian Culture within the boundaries of the historical park, subject to the condition that such an agreement shall provide for reasonable public access; and(ii)to conduct research relating to the Mississippian Culture.(B)Cost-sharing(i)Federal shareThe Federal share of the total cost of any activity carried out under this paragraph shall be not more than 50 percent.(ii)Form of non-Federal shareThe non-Federal share of the cost of carrying out an activity under this paragraph may be in the form of—(I)in-kind contributions; or (II)goods or services fairly valued.(e)General management plan(1)In generalNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall prepare a general management plan for the historical park in accordance with section 100502 of title 54, United States Code.(2)ConsultationIn preparing the general management plan under paragraph (1), the Secretary shall consult with—(A)the States and political subdivisions of the States;(B)institutions of higher education;(C)nonprofit organizations;(D)Indian Tribes; and(E)other affected individuals and entities, including—(i)the Illinois Department of Natural Resources;(ii)the Osage Tribe; and(iii)the HeartLands Conservancy.